                      EXHIBIT K




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 1 of 9
                                                              114




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 2 of 9
                                                              115




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 3 of 9
                                                              116




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 4 of 9
                                                              117




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 5 of 9
                                                              118




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 6 of 9
                                                              119




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 7 of 9
                                                              120




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 8 of 9
                                                              121




Case 1:21-mc-00006-UA-LPA Document 4-11 Filed 02/05/21 Page 9 of 9
